DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 07/26/2022 has been considered. It is noted that claims 1, 9, and 17 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2011/0300917).
Regarding claims 1, 9, and 17-20: Hill discloses a system for interactive fan engagement with live events comprising: a server, including a first processor and first non-volatile memory (see paragraphs [0012]-[0018]), comprising: a communications interface for receiving updated event data relating to an ongoing live event and for transmitting and receiving selection and status information with remote computing devices engaging with the ongoing live event (see abstract; paragraphs [0012]-[0018], showing communication networks for connecting and sharing data and feed of the live events to users); a database for storing the updated event data created through action occurring during the ongoing live event (see abstract; paragraphs [0008], [0014], [0032], showing database for capturing live game gameplay); and the first processor having software which when executed by the first processor compares the selection information provided by the remote computing devices engaging with the ongoing live event to the updated event data to identify correct selections that occurred prior to a corresponding portion of the ongoing live event and to identify user accounts associated with the correct selections (see paragraphs [0012]-[0018], showing determining gaming/selection outcome of player based on the wagered input and the actual outcome of the live game). 

	Regarding claims 2 and 10: Hill discloses further comprising: a remote computing device, including a second processor and second non-volatile memory, separate from the server (see figure 1, paragraph [0033], showing client computer used by remote players 180, 182, 184), comprising: a display for displaying the status information for the ongoing live event as received from the server; a user interface for receiving selection information from a user identifying an expected outcome relating to the ongoing live event; and a second communications interface for transmitting the selection information to the server and for receiving status information identifying the correct selections as associated with a user account associated with the user (see paragraph [0033], showing client computer used by remote players, where the client device could be desktop computer, laptop, cell phone, etc., where all these devices include a display, user interface /input options, and communication interface for communicating with the gaming and live event network). 

	Regarding claims 3 and 11: Hill discloses wherein the second processor has software which when executed by the processor will cause the processor to receive the selection from the user using the user interface and update the display with an indication of a correct selection upon receipt of the status information from the server (see paragraph [0018], showing processor for processing interaction between the live game server and the remote player’s client device).

	Regarding claims 4 and 12: Hill discloses further comprising: the remote computing devices comprising: a microphone for receiving sound and converting the sound into electronic signals for transmission to other of the remote computing devices; and wherein the first processor further includes software which when executed by the first processor causes the server to identify those of the remote computing devices within a particular geographic area associated with the ongoing live event and to instruct the microphone for at least two of the remote computing devices within the particular geographic area to capture sound and to cause that sound to be transmitted to other of the remote computing devices in response to an occurrence within the ongoing live event (see paragraph [0032], showing including capture devices such as microphones for capturing sensory data and implementing in the live event player interaction). 

	Regarding claims 5, 6, 13, and 14: Hill discloses wherein: the server further comprises a geolocation system for receiving location information associated with each of the remote computing devices in communication with the server relative to the ongoing live event; and wherein the first processor further includes software which when executed by the first processor causes the server to use the geolocation system to identify those of the remote computing devices within the particular geographic area associated with the ongoing live event (see paragraph [0011], showing the online game server determining location).

	Regarding claims 7 and 15: Hill discloses further comprising the remote computing devices comprising: a camera for capturing images and sound and converting the images and sound into audiovisual data for transmission to others of the remote computing devices; and wherein the first processor further includes software which when executed by the first processor causes the server to identify those of the remote computing devices within a particular geographic area associated with the ongoing live event and to instruct the camera for at least one of the remote computing devices within the particular geographic area to capture images and sound and to cause the audiovisual data to be transmitted to other of the remote computing devices in response to an occurrence within the ongoing live event (see paragraph [0032], showing including capture devices such as camera for capturing sensory data and implementing in the live event player interaction).

	Regarding claims 8 and 16: Hill discloses wherein the at least one of the remote computing devices is selected based upon criteria selected from the group of: geolocation of the at least one of the remote computing devices, a compilation of outcomes predicted by a user for past live events, and payment of money or exchange of credits to be among the at least one of the remote computing devices for whom audiovisual data is captured (see paragraph [0011], showing the online game server determining location). 

Response to Arguments
6.	Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. The Applicant argued that Hill does not disclose a player making a choice during an ongoing live event and that Hill does not disclose “the first processor further includes software which when executed… within the ongoing live event”, the examiner disagrees. The examiner points out that Hill clearly and explicitly disclose a system that comprises engagement in a live event with remote devices and players participating in the live event as shown in the abstract and paragraphs [0012]-[0018], showing the activity being “real-time”, where remote players participate in the real-time and live event. The examiner points out that these limitations of Hill clearly teaches the Applicant’s claimed invention of remote player participating in an ongoing live event.
	Further in response to the argument that Hill does not teach or disclose a database for storing the updated event created during an ongoing live event and remote computing devices being engaged, the examiner points out that paragraph [0032] of Hill for instance, explicitly mentions a database 130, for storing captured sensory data during the real time real world live event:
“ [0032] FIG. 1 illustrates a system providing interactive online gaming within an environment incorporating sensory data and/or gameplay data from a real-world, live game. System 100 captures sensory data and/or gameplay data from live games being played at real-world casino gaming area 200. Gaming area 200 may include one or more gaming tables 110 (e.g., Blackjack, mini-Baccarat, poker, Big Baccarat, craps) and capture devices 120 (e.g., video cameras, microphones, motion sensors, infrared sensors, RFID devices, card-dispensing shoes with scanners, intelligent game tables, etc.). Captured sensory data is sent to database 130 and/or engine 135, which processes (e.g., digitization, filtering, analysis, etc.) the captured sensory data. Engine 135 may also perform operations to prepare the captured sensory data to be streamed over the Internet (e.g., compression, any required blurring). Captured gameplay data is sent to database 140 and engine 145, which processes the gameplay data (e.g., to calculate statistics and determines other information as needed). After processing the gameplay data using engine 145, any resulting additional gameplay data that is generated may also be stored in database 140. Database 140 may also store casino-specific (e.g., target profit margins, permissible player winnings, player blacklists), location-specific (e.g., localization data, jurisdiction-specific laws and regulations), and general game-specific (e.g., first-card advantage statistics, permissible deck penetration, rules for dealing cards) information. Some or all of the aforementioned components of system 100 may be accessible by online game server 150, which may be a networked server that provides online gaming functions within a user interface incorporating sensory data and/or gameplay data from a real-world, live game. PTC database 160 houses data related to PTCs issued by the casino. Online game server 150 provides gaming functionality through network 170 (e.g., the Internet, LAN, WAN, cell network, etc.) to remote players using client computers (represented by modules 180, 182, and 184) accessing an online gaming website via any conventional client computer. Online game server 150 may require a remote player 180, 182, or 184 to log in using a PTC; online game server 150 may then access PTC database 160 to authenticate the remote player. Online game server 150 also connects to financial institution or server 190 through network 170 to conduct financial transactions, including but not limited to payment of winnings and collection of bets and any fees (e.g., subscription fee) or taxes. “

Therefore, the rejections are maintained.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niles discloses interactive mixed reality system for a real-world event; Sarkar discloses spectator view into an interactive gaming world showcase in a live event held in a real-world venue; Klein et al discloses milestone driven data feed systems and methods for live events; Larsuel discloses system and method for live even notification; Block et al discloses systems and methods of distribution of live streaming video feeds to and from video callers during a video collaboration session.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715